Citation Nr: 1523208	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to June 2003, November 2004 to May 2006, December 2007 to May 2009, and from October 2012 to October 2013.  He also had National Guard and Reserve service with periods of active duty for training.

This case comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2014, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  


FINDING OF FACT

Sleep apnea did not clearly and unmistakably exist prior to active service and at least as likely as not was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Active service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

Service connection requires competent evidence of:  (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

A September 1988 National Guard enlistment report of medical history shows no relevant history and examination at that time did not note sleep apnea.  Additional examinations through 1998 also show no indication of sleep apnea.  The Veteran entered his first period of active duty in February 2003.  Thus, the presumption of soundness applies at the time of entrance to service in February 2003.

The Veteran was ordered to active duty training for a period of 100 days starting on May 25, 2011.  He was diagnosed with sleep apnea on July 26, 2011.

The Veteran underwent a VA examination in February 2012.  In a January 2013 addendum, the VA examiner opined that the Veteran's sleep apnea clearly and unmistakably existed prior to the 2011 period of ACDUTRA and clearly and unmistakably was not aggravated by such service.

In a July 2013 memorandum from the Madigan Army Medical Center, the Chief of Sleep Medicine stated that while he was unable to definitively establish the onset of the Veteran's sleep apnea, it was likely that the sleep apnea developed during the past 10 years, a substantial portion of which was during active duty or ACDUTRA.  The physician opined that it was more than likely that the sleep apnea partially developed and/or worsened during active duty or ACDUTRA.

In an April 2014 memorandum from the Army, the Command Surgeon stated that the service medical records suggested symptoms of sleep apnea prior to the July 2011 diagnosis but still during a time of duty and there was no evidence that indicated that the sleep apnea existed prior to service, whether or not it existed in an undiagnosed state prior to the 2011 period of ACDUTRA.  The Command Surgeon then noted the statements by the Chief of Sleep Medicine that it was more than likely that sleep apnea partially developed and/or worsened during active duty or ACDUTRA and it was likely that the sleep apnea developed during the past 10 years, when the most active periods of the Veteran's service took place.  The Command Surgeon concurred with the Chief of Sleep Medicine's opinion.

Based on the opinion of the Command Surgeon, a May 2014 report of investigation found that the Veteran's sleep apnea was incurred in the line of duty.

The record indicates that the Veteran served from May 2011 to September 2011 during a period of active duty training, which the Board observes is ACDUTRA.  He was diagnosed with sleep apnea during that period.  While the Board appreciates the VA examiner's opinion that the Veteran's sleep apnea clearly and unmistakably preexisted the 2011 period of ACDUTRA, the examiner did not provide an opinion on whether the sleep apnea preexisted the Veteran's prior periods of active duty.  The Army Chief of Sleep Medicine opined that sleep apnea likely developed during a prior period of active duty, and the Command Surgeon concurred.  Thus, the Board is unable to find that the Veteran's sleep apnea clearly and unmistakably existed prior to active service.

Thus, the Board finds that sleep apnea did not clearly and unmistakably exist prior to active service.  The evidence is in equipoise regarding whether sleep apnea was incurred during active service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that sleep apnea was incurred in service and service connection service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


